Croatia: 2007 progress report - Progress Report on the Former Yugoslav Republic of Macedonia (debate)
(FR) The next item is the joint debate on:
the report by Hannes Swoboda, on behalf of the Committee on Foreign Affairs, on Croatia's 2007 progress report, and
the report by Erik Meijer, on behalf of the Committee on Foreign Affairs, on the 2007 progress report on the Former Yugoslav Republic of Macedonia.
rapporteur. - (DE) Mr President, ladies and gentlemen, first of all, I should like to thank the shadow rapporteurs, and the other fellow Members in particular, who have helped in producing a good, very balanced report.
My philosophy on this report is as follows. I might perhaps mention a visit I made a few weeks ago to Vukovar - which, as a reminder, is the town where the war was particularly brutal, where hundreds of people were dragged out of the hospital and killed. It is a particularly painful wound for the Croatian population. I have also seen the memorial there and I have talked to the people. The wound goes deep, but no hatred, no rejection of neighbouring Serbia has emerged, but instead an attempt to cooperate anew with the Serbian population there.
The mayoress has sat down at the table with the Serbian representative and colleagues from other ethnic groups and together they have represented the interests of the people there. This shows clearly - perhaps more clearly even than the fact that the country's Deputy Prime Minister comes from Serbia, which is also to be welcomed - how this country has tried passionately to overcome the schisms, conflicts and wars of the past and to create a modern Croatia.
All these things, of course, do not resolve the problems that Croatia still has to solve. They do not resolve the issue of the reform of the judiciary or of the public administration, nor do they resolve the issue of the shipping industry - Croatia still has much to do there. Therefore, it is simply not the case that we are ready to conclude the treaties and negotiations - absolutely not. We are, however, on the right track, and that is something that is important for Croatia, but also for the entire region, as the region is also being sent a positive, an important signal with Croatia's accession: if you fulfil your duties and responsibilities, if you do your homework, then you can become a Member of the European Union. The European Union has to stand by this obligation, and that is something we also make clear in this report.
In addition to the internal reforms, there are, of course, needs and a few problems, including in relations with the country's neighbours. I was sad when it was unilaterally decided to introduce the Ecological and Fishing Protection Zone. It was not that there were no good, substantial or objective reasons for ecological administration of the fisheries, but it did not make sound sense to take this step unilaterally at the same time as promising Italy and Slovenia that no unilateral steps would be taken before finding a common solution. Now, Croatia has taken that not-so-easy step and the fishing zone has been abolished for the Member States of the European Union.
We in the European Parliament now believe that the preconditions exist to overcome many of the impasses there have been - I do not want to put up for discussion here whether or not these were justified. Hence my request to Slovenia - Minister Lenarčič is here as a Council representative rather than as a Slovenian minister; he has to wear two hats - as well as to our Slovenian fellow Members in this House, is to help us overcome the bilateral problems. Croatia must, of course, play its own part in this, as we have always said, but if we want to convey the European spirit to the regions or to bilateral relations, we need this help.
Hence, also, the proposal in the report - I am saying this now very informally - that a third person or a third institution help to solve this problem. Whether we call it mediation or arbitration or whatever is not the crucial issue. What is crucial is that both countries, Croatia and Slovenia, come together to decide the conditions, and that they accept the judgment to be given by the third institution, by mediation. Things will then be on the right track.
The problems in the border area cannot be insoluble. I perfectly appreciate Slovenia's interest in having access to the sea. This is a perfectly justified concern. I believe that this concern of Slovenia's is perfectly reconcilable with Croatian interests. This is not insurmountable if we are not deeply and directly involved.
In conclusion, I wish to state clearly that I should have liked to have been able to conclude negotiations on the part of Croatia in 2008. Unfortunately, this is no longer possible or realistic. I would therefore ask my fellow Members to take a realistic date, 2009, as the date for the completion of negotiations, so that the newly elected Parliament will then be able to give its assent and ratification to take effect.
If we all apply ourselves, Croatia can become a Member of the European Union in 2011. This is a fine aim, a good aim. Let us give it our support.
rapporteur. - (NL) Mr President, if the seven states of the former Yugoslavia all come to form part of the European Union in future, this will have happened on seven different dates as the result of seven different 'road maps'. Accession en bloc, before the federation broke up, would probably have been easier for all concerned. Slovenia is now a member, Croatia will follow within the next few years, and the third former Yugoslav republic concerned is Macedonia, which has been awaiting the opening of accession negotiations since back in 2005.
I hope that my subsequent annual report, at the start of 2009, can be all about normal domestic developments in Macedonia, including care for the environment, independence of the media, improvement of the judiciary and the fight against corruption, modernisation of the railways, equality of the various religious denominations, and freedom of negotiation for the trade unions. This will be possible if the two problems leading to discord that are attracting the most attention are solved definitively. We have not yet reached that point.
Relations between the two major language communities have improved greatly since the major conflict of 2001. The Ohrid Framework Agreement that followed, and in particular the agreement on qualified parliamentary majorities and administrative decentralisation, has made an important contribution to improving mutual relations - which are not yet free of conflict, however - resulting in a temporary parliamentary boycott and a short-lived governmental crisis.
It is in everyone's interests that the problems underlying this be solved as quickly as possible. In a multiethnic state, the complete equality of status of regional languages, including in administrative communication at national level, is an essential symbol of the complete equality of all inhabitants. Macedonia can learn from more than a century of linguistic conflict in another bilingual state, Belgium, that delaying this inevitable outcome just leads to unnecessary tension. The desire for everyone to be able to use the Albanian language everywhere must be taken seriously.
Unfortunately, the issue that, at the preparatory stage, not only the rapporteur but also all the shadow rapporteurs believed had to be resolved quickly, is still receiving the most attention. We all refuse to side with either of the conflicting viewpoints of the two neighbouring countries regarding the significance of the name 'Macedonia'.
To the candidate country, looking back over more than a century, Macedonia has been, successively, the name of a resistance movement against the Ottoman Empire, of a Yugoslavian federal state, and of an independent country. To its southern neighbour, Greece, Macedonia is an important part of its own long history and the name of the region around the Greek city of Thessaloniki.
Greece has invested a large amount of capital in its northern neighbour and is the most emphatic supporter of the country's accession to the European Union. It is an important step forward that Greece has abandoned its attempts to replace the name 'Macedonia' for its northern neighbour with 'FYROM', a term completely incomprehensible to everyone, in favour of emphasising that this state does not cover the whole of historical Macedonia, but only the Slav and Albanian northern part.
I have always opposed the view that a state - particularly one formerly under Communist rule - must become a member of NATO before it can be admitted to the European Union. In Macedonia's case, the refusal on 2 April to admit this country to NATO does affect its chances of joining the EU in the near future. Each Member State has the opportunity to block any newcomer, even if it would like to admit this newcomer if there were not a difference of opinion on one sensitive detail.
Therefore, section 37 is central to this debate. In this connection, and in agreement with the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe, I tabled a compromise amendment this morning. I await the reactions to this before my second turn.
To begin with, I should like to congratulate Mr Swoboda and Mr Meijer for preparing the two reports on the progress achieved by Croatia and the former Yugoslav Republic of Macedonia.
We are glad that the European Parliament has placed the discussion on the progress achieved by both the candidate states on the agenda of this session. This is because the Slovenian Presidency attaches exceptional importance to integrating the states of the Western Balkans into the European Union.
In this connection, I should like to remind you that at their informal meeting at the end of March the foreign ministers communicated to the region of the Western Balkans a positive message concerning its European prospects. At this difficult time for the region, in my opinion, such a message is welcome and appropriate.
Firstly, as regards Croatia: the accession negotiations with Croatia are proceeding according to plan and at this point I would like to express my agreement with Mr Swoboda's view that, over the last two years, Croatia has made substantial progress in meeting the accession benchmarks.
Sixteen out of 35 negotiation chapters have been opened so far, and two have already been provisionally closed. Two accession conferences with Croatia are scheduled, one in April and another in June; and provided that all the benchmarks are met, several other new chapters will also be opened at the two accession conferences.
I should like to emphasise that the Slovenian Presidency is committed to continuing the process of expansion of the European Union and achieving further progress in negotiations. The dynamics of negotiations depend primarily on the candidate state itself, and on its progress as regards the meeting of the benchmarks. These have been determined within the negotiations framework, in the revised accession partnership which the Council of the European Union adopted in February this year, as well as in other legal acts.
I repeat, Croatia has achieved considerable progress; however, the fact is that a lot of work remains to be done. As was stated by Mr Swoboda, in the future much more attention should be paid to further transfers and effective implementation of the acquis communautaire. Croatia must continue its efforts to meet the benchmarks and achieve faster progress.
In particular, I would like to mention the following: the reform of the judiciary and administration, the fight against corruption, economic reforms, minority rights, the refugees' return, and full cooperation with the International Criminal Tribunal for the Former Yugoslavia.
The documents I have mentioned also consider it essential for Croatia to continue making efforts to achieve good relations with neighbouring countries. Of course this includes finding solutions for the unresolved issues.
I should like to move on to the former Yugoslav Republic of Macedonia: as Mr Meijer stated in his report, this is the only country with candidate status since 2005 which has not yet commenced the accession negotiations.
In our opinion, once the benchmarks are met, this situation should be finally resolved this year. That is why the message conveyed in the European Commission's latest document was that the autumn report on progress made by the former Yugoslav Republic of Macedonia could be positive, provided the key priority tasks are fulfilled. And a similar message was also communicated at the foreign ministers' informal meeting in Slovenia at the end of March.
At the same time, we must not forget that the country has already proved its importance for stability in the region. The country's role must be recognised, and it must be encouraged with positive signals to continue its constructive role in the region, and to continue with its reforms. One such signal is the dialogue on visa liberalisation.
We concur with Mr Meijer's opinion that the government in Skopje has been implementing the Ohrid Framework Agreement, especially in the sphere of decentralisation and the level of ethnic minorities' representation in the public administration. Our wish is that progress be made as soon as possible in finding solutions for the remaining issues, which are crucial for the Albanian community.
As the country presiding over the EU Council, Slovenia has been encouraging all the political parties to step up their political dialogue and systematic cooperation, so that the next stage in the process of joining the European Union can be achieved this year.
In this context, I should like to emphasise how sorry we are that, because of the open issue of the name, the latest negotiations have failed to bring the desired results. Also, I regret that the former Yugoslav Republic of Macedonia has not been invited to become a NATO member. Considering that the country has made considerable efforts to secure this invitation, we hope that it will soon follow in the footsteps of the other two candidates, who have each received such an invitation.
In its statement, following the NATO summit, the Slovenian Presidency has called for the negotiations on the name issue to be continued, and to be concluded as soon as possible. The Slovenian Presidency also called for all the politicians in the former Yugoslav Republic of Macedonia to preserve the achieved level of unanimity as regards their country's European and Euro-Atlantic future. The Slovenian Presidency has also recommended that the country should take full advantage of the time that is still available before the Commission produces its regular autumn progress report.
Member of the Commission. - Mr President, I welcome Mr Swoboda's report on Croatia and Mr Meijer's report on the former Yugoslav Republic of Macedonia.
On Croatia, I find that the Swoboda report addresses the main issues where Croatia will face challenges on its path to the European Union, focusing particularly on the political sphere. It is a solid report that will reflect realities even better if Amendments 15 and 16 by the rapporteur are adopted, for instance concerning the timetable of the process.
Croatia's accession negotiations have generally been going well, although they have been affected by the application of the ecological and fisheries protection zone - the famous, or infamous, ZERP issue. I welcome the recent decision of the Sabor, the Croatian Parliament, to suspend the application of all aspects of the ZERP for EU vessels, in line with Croatia's earlier commitments. I commend Prime Minister Sanader for his leadership and I also thank Commission President Barroso for his personal involvement in settling the issue.
I visited Zagreb in early March and found that Croatia's European vocation was strong enough to settle this problem if it was hampering the accession negotiations. The removal of this obstacle by Croatia should allow chapters that have been blocked to be unblocked as of now and negotiations to resume again at normal pace, allowing for substantial progress in the remaining months of the Slovenian Presidency.
I do agree with the rapporteur and with Mr Lenarčič that Croatia has much work ahead. Concrete progress is needed in judicial, administrative and economic reforms, in the fight against corruption and on refugee return and minority rights. Croatia will also need to continue to make progress on various open bilateral issues with its neighbours. This year could be a decisive one in the accession negotiations, provided that a number of conditions are met by Croatia. The Commission is ready to present in this autumn's enlargement package an indicative timetable, or a conditional road map, for the technical conclusion of the accession negotiations in the course of 2009, preferably even during the mandate of the present Commission.
To achieve this, Croatia needs to deliver on all opening benchmarks by June. There is not much time to waste. It will also need to comply with all obligations under the Stabilisation and Association Agreement and ensure urgent and significant improvements in the management of the EU's financial assistance.
The Commission is ready to process negotiating positions in the various chapters once benchmarks are met. Essentially, the ball is now in Croatia's court. The sooner concrete results are achieved, the sooner Croatia will join the European Union. I fully agree with Mr Swoboda that Croatia can become a leading benchmark for the Western Balkan countries showing how they can realise their European perspective.
Concerning the former Yugoslav Republic of Macedonia, I can by and large share the assessment of the Meijer report regarding the reform process. I would like to thank the rapporteur for his cooperation with the Commission services on the report. Following the granting of candidate status in 2005, there was a slowdown. However, the Commission's rather critical progress report of November 2007 has been followed by corrective actions. Important reforms have been adopted since then, especially to strengthen the judiciary, reform the police and improve inter-ethnic relations.
I note the recommendation that the Commission should develop a set of benchmarks for the opening of accession negotiations this year. I would like to inform you that we have established eight benchmarks, derived from the key priorities of the new Accession Partnership. A recommendation to start accession negotiations will depend upon the progress which the country has made in meeting these benchmarks. We shall make our assessment in the coming autumn in the enlargement package, which will most likely be presented in early November.
Evidently, political stability will be essential for success. I met President Crvenkovski and Prime Minister Gruevski in Skopje some weeks ago, in March. I called upon all political forces in the country to concentrate their energies on the reform agenda in order to take advantage of the opportunities which this year holds for the country.
I repeat this call today, as it is no less important now, in the aftermath of the NATO summit in Bucharest. The name issue has consumed much political energy lately. While I congratulate Croatia and Albania on their success in Euro-Atlantic integration with NATO membership, I can understand the disappointment felt in Bucharest last week by the former Yugoslav Republic of Macedonia. I encourage the political leadership to continue on the road towards NATO and EU integration with full determination.
Let me conclude by noting that we are discussing developments in the two countries at a very appropriate point in time. Both countries are in a position to make this year a very special and even decisive one in terms of getting more and more integrated with the European Union. Support and encouragement from the European Parliament, the Council and the Commission will be highly important for these countries. Therefore, I very much appreciate your invaluable contribution to our European policy of stability and progress in the Western Balkans.
on behalf of the PPE-DE Group. - (DE) Mr President, we are talking today about the only two clearly European candidate countries we have, namely Croatia and Macedonia. We hope to be able to conclude the negotiations with Croatia by the end of this year, or by next year at the latest. We hope to be able to begin negotiations with Macedonia by the end of this year, or by next year at the latest. We want to prevent both countries becoming hostages to bilateral problems, and I appeal in particular to our Greek fellow Members to show movement on this issue, as the erroneous decision taken in Bucharest is already starting to destabilise Macedonia.
As regards Croatia, the Sanader government has been actively pressing ahead with reforms and negotiations. I appeal to the Council and Commission to keep up with the pace of work. I appeal to the Commission actively to strengthen its capacities and to process the relevant documents quickly. I appeal to the Council to open all the negotiating chapters as quickly as possible. When they are closed naturally depends on the negotiations and on Croatia's efforts.
Croatia has done a massive amount of preliminary political work. It has settled and resolved the issue of fishing zones with great courage, it has endorsed arbitration with Slovenia, and it has above all sent a signal of great significance to the entire region by appointing a Serbian Deputy Prime Minister to the Sanader government, and this in the light of the situation Mr Swoboda has rightly described in Vukovar, for example. Protection of the rights of minorities that goes way beyond what most Member States guarantee in terms of minority rights is taking place there.
I should therefore like to say that we should acknowledge Croatia's political achievements and decisively support the country on its way into the European Union. We are abiding by the ambitious aim to take a decision in the current period. Should this not be possible, it will be the autumn. We would support your motion, Mr Swoboda, if it contained 'latest' and 'should', but 'could' is only a status report, and we shall therefore keep up the pressure on the Council and Commission. We know that this is ambitious, but Croatia deserves to see justice at long last.
on behalf of the PSE Group. - (NL) Mr President, I should like to make a couple of comments on both reports on behalf of my group and myself. To begin with, compliments to my colleague Mr Swoboda, who has succeeded this year, too, in presenting us with another balanced report. When we talk about Croatia, we are talking about the final steps that the country has to take to enable the conclusion of negotiations. Hopefully these final steps will take the form of a final sprint.
The gaps ascertained by the Commission must be filled. We hope that this can be done apace, even though, as is always the case at the end of negotiations, the dossiers concerned are difficult ones, for example the dossier on shipbuilding. I would appeal to everyone, including the Government of Croatia, to reach the necessary political consensus within the country, too, so that even the difficult decisions can be taken quickly. I also concur with Mr Swoboda's words about the dates by which all of this, particularly the conclusion of negotiations, can take place.
Regarding FYROM - Macedonia - it is important, as the Commissioner has already said, that the country endeavour to reach the Commission's benchmarks this year, so that a decision can be taken on the start of negotiations. I believe this to be fundamental. It is true of Macedonia, too, that a consensus must be reached in the country itself; I am very concerned in this regard about recent problems with the Albanian minority and the vote being held in Skopje tomorrow or the day after, which may lead to the fall of the government. If this were to happen, the country would be at sea, as there could be no negotiations with Greece over the name or any work on the benchmarks to which the Commissioner referred. I think that it is important to appeal to everyone in that country to ensure that the consensus holds and to prevent us being faced with a situation of new elections in the next few weeks; it is important to invest in this consensus.
Finally, we, too, think it a shame that no consensus could be reached in Bucharest on Macedonia's accession to NATO. In our opinion, another attempt must be made, based on mediation by the UN and Mr Nimitz, and I hope that both sides invest in a somewhat more productive atmosphere, so that a solution can be found quickly.
on behalf of the ALDE group. - (HU) Mr President, Commissioner, earlier this year the accession negotiations with Croatia slowed down and the process seemed to have come to a standstill. Let us hope that this is now over, and the negotiations will pick up momentum once more. The Croatian Parliament's decision to suspend the Ecological and Fishing Protection Zone that had been applied to European Union Member States has certainly helped in this regard.
In recent years Croatia has achieved a great deal that warrants recognition: there can be no denying that it is a functioning democracy; it has a functioning market economy and is implementing the provisions set out in the Stability and Association Agreement. At the same time, however, there are undeniably serious problems that also need to be resolved.
The first of these I would like to mention is procrastination over the reform of the judicial system - this cannot be delayed any longer. I believe it is important to strengthen the fight against corruption, and ensure that it extends not only to more minor cases, but also to the 'big players', as Croatia has not made much progress so far in this regard.
Improvements need to be made as regards efficient use of Community resources, and major structural reforms must be initiated. In this context I would like to highlight the situation and role of the shipbuilding industry, which is in need of restructuring. If Croatia manages to do all this, then it really ought to be able to conclude the negotiations in time, within the deadline set in the report, and must be given every possible support to do so.
Croatia's accession process has a regional significance reaching far beyond the process itself. If Croatia's accession is successful, it represents a model and an incentive for the other Western Balkan countries too. Prompt and successful conclusion of the negotiations is therefore not only the joint responsibility of Croatia and the European Union, but also in their common interests. I hope that Croatia will assume this responsibility.
Last, I would like to congratulate Hannes Swoboda on the outstanding job he has done in carrying out his duties as rapporteur. Thank you, Mr President.
Naturally I too would like to offer my congratulations to the rapporteur. This is a very good report. It is a very good thing that Croatia and Macedonia may obtain membership of the Union before the 2009 European elections. In respect of the latter we must clearly avoid adding political conditions for accession, especially in spheres that, like property rights or indemnity claims, belong to the sphere of bilateral relations. The process of enlargement cannot be allowed to be hostage to such tensions.
There is also a broader context to this process. Enlargement of the Union into the Western Balkans is a European contribution to stabilisation of this region - a region in which we failed in the 1990s. For this process to be completed, we must also send a positive signal to Belgrade. By recognising Kosovo, we have placed the pro-European section of public opinion in Serbia in a very awkward position. We are left with little time to go even part of the way towards balancing out that impression.
A road map for a visa agreement with Serbia is needed. We should sign a stabilisation and association agreement as a matter of great urgency. Today this agreement has become hostage to the internal policy of two Member States, but the whole Union may have to pay the price of stopping it.
on behalf of the Verts/ALE Group. - (DE) I am delighted with this very good, balanced report by Mr Swoboda, which is a positive sign for Croatia and for the region as a whole. Despite all the tangible efforts, however, we must not forget certain problem areas that still require comprehensive reforms before Croatia is able to join the EU.
Ultimately, the facts are the only reliable benchmark for a country's readiness for accession. Examples are the clarification of unresolved border issues, the fight against corruption, administrative reform and respect for human rights. Cooperation with the International Criminal Tribunal for the Former Yugoslavia is another benchmark for the country's readiness.
The political parties, civil society and the media must make longer-term efforts to gain the support of the population. The same applies to the integration of national and sexual minorities into social and political life.
I very much welcome the decision to appoint a representative of the Serb minority as Deputy Prime Minister. A great deal still has to be done in the environmental protection sector, however, in order to ensure ecologically sustainable development in line with EU targets. Supporting Croatia in this is a task I shall be glad to promote.
on behalf of the GUE/NGL Group. - (EL) Mr President, we, the MEPs of the Communist Party of Greece, will not vote for the enlargement of the EU to take in FYROM and Croatia. We oppose the strengthening of a capitalist and war mongering EU.
Following the dismemberment of Yugoslavia by ΝΑΤΟ and the EU, imperialist plans are being hatched to shift borders in the Balkans and create protectorates buttressing imperialists and dividing peoples. The largest US base in Europe is being formed and expanded on arbitrarily marked-out territories between FYROM and the Serbian province of Kosovo, where EU forces are expected to arrive. This typifies the intensification of rivalries in the region.
At the recent NATO summit, Albania and Croatia were allowed to join, but FYROM was not invited to do so. This demonstrates the unpleasant blackmail being applied to the Balkan states, as well as Greece, to subjugate them to imperialist interests. With regard to the name, we support a geographically defined solution acceptable to all and far removed from divisive nationalism and enslavement, for peace, stable borders and the protection of the sovereignty of states. What we need is a common struggle by the people against the imperialist organisations that divide and exploit it.
on behalf of the IND/DEM Group. - (EL) Mr President, the reverberations from the NATO summit in Bucharest have reached this Parliament. It is comforting that Europe has at last taken a position on an issue concerning it, as there is usually little enthusiasm to take a position when others are making decisions. I therefore, think that all parties have learnt a useful lesson especially the FYROM. This new republic has not yet learnt European diplomatic practice, having placed its hopes on accession to ΝΑΤΟ simply because of US promises and infantile, misguided hopes of liberation from bondage.
In negotiations between European states provocation and fanaticism should never be an option. Choices should not be made on the imaginary basis of ancestry, neighbouring cultures and history; instead, we should act in a spirit of consensus, comprehension and, above all, probity in order to find a solution rather than worsen problems. A positive approach will benefit FYROM, which we hope will be helped to join both ΝΑΤΟ and the EU. If FYROM refuses to accept the name chosen for it and persists in this refusal, it will find that there are obstacles to its accession, because it has undermined its own efforts. If its efforts are undermined now, perhaps its future will also be undermined.
(BG) Surely, Mr. Meijer is aware that 'Macedonia' and 'Macedonian nation' are terms created by a directive of the Communist International in 1934. After the war, the ideas of Macedonism were taken on board and imposed with an iron fist by the Yugoslav Communist Party and later became part of the idea of Great Serbia. These ideas include a vehement propaganda of Bulgaro-phobia.
Many people in Macedonia who are aware of their Bulgarian ethnic identity are being persecuted because of their desire to call themselves Bulgarians. Each year in Skopje, the memorial plaque of the Bulgarian woman Mara Bouneva, a fighter for Macedonia's freedom, whom the French press named 'Macedonia's Charlotte Corday', is desecrated. In 2007 this desecration was accompanied by a physical assault on Bulgarians and on Macedonian citizens identifying themselves as ethnic Bulgarians.
It is high time the Macedonian government put such manifestation of hatred against Bulgarians under restraint because such manifestations of hatred do not belong in the European Union.
Thank you.
(SV) Thank you, Mr President. The report is good throughout. It is well balanced and gives an objective description of developments in Macedonia; commending what has been achieved and appealing for a little more time to be devoted to what remains to be done. But, as so often before, the debate is reduced to discussing our various views of the dispute over the country's name rather than working out how we can get Macedonia into the EU as soon as possible.
We all know what happened at the summit in Bucharest. I will not go into who was right or wrong or who had greater national interests to defend, but I have to say that foreign policy is not just a matter of who is right and who is wrong. Foreign policy is about getting solutions which best serve peace and security in one's own country or region and, in our case, Europe. This is achieved by a mixture of goodwill, compromise, good diplomacy and clear leadership. To prevent a country in southern Europe from becoming a member of NATO when the possibility arose is, to my mind, not a particularly wise move, given the complexity of the situation in the Balkans right now and all the challenges we face: independence in Kosovo, which is a fait accompli, the departure of the government and new elections in Serbia and still-ongoing police reforms in Bosnia.
But to block the EU membership of a Balkan country, or even just to think of doing so, is not just unwise but downright dangerous! Only three hours ago I spoke with a colleague here in the European Parliament who said: 'If they don't do as we want, we can block them, not just in NATO, but in the EU. The law entitles us to do so'.
My reaction is to say: then we must change the law! Surely laws are not there for us to block, disrupt or blackmail one another? Surely they are there so that we can all get along together as best we can in a peaceful and secure Europe?
It is my firm opinion that, the sooner all the Balkan countries are in the EU, the sooner we shall have a secure Europe. There is absolutely no doubt that Macedonia belongs to Europe and that Macedonia should be brought into the EU as quickly as possible. I urge you to support the report.
(SL) In respect of the report on Croatia: both this House and the European Commission have almost enthusiastically received the news that the Croatian Parliament has suspended its decision to declare an Ecological and Fisheries Protection Zone. And it seems that owing to this decision Croatia may be rewarded with fast-track negotiations.
Although my wish is that Croatia should, in any event, join the European Union as soon as possible, I would like to warn this House, and especially the rapporteur, my friend Hannes Swoboda, that the unilateral actions of the Republic of Croatia in respect of its borders with neighbouring countries are not an exception but a rule.
What is exceptional in this matter is only that, for once, Croatia has had to withdraw its unilateral action due to being faced with a choice: either the European Union, or a nationalistic isolation.
And it is here that this pressure has proven to be useful, and I hope that Mr Swoboda and also the European Commission and the Presidency will continue to insist on the policy that unilateral actions of the Republic of Croatia regarding the determination of frontiers with neighbouring countries shall not be rewarded.
(SL) The best way of stabilising this part of the Balkans is for the former Yugoslav Republic of Macedonia to make progress and move closer to the European Union. Its successful negotiations will help all other neighbouring countries to make additional efforts to gain candidate status.
In order to overcome the dispute over the name, external initiatives are required. Symbolic gestures are necessary both in Skopje and Athens, as well as perseverance. Now is the right time to look for a less provocative name for Skopje Airport, and to condemn the disrespectful treatment of the Greek flag. However, any further difficulties and the discrimination which holders of Macedonian passports are subjected to in connection with Greek visas are also unacceptable.
In the European Union, we are building a community of modern post-national states. Mutual respect of differences and national identities is also an issue of respect for fundamental human rights. Only in this way can we prevent, or at least limit any negative consequences of the feeling that one's nationality is threatened. We need to abolish the visa regime for all the countries in this region. However, also required is a rapid and permanent solution for the country's name and a comprehensive alliance between the former Yugoslav Republic of Macedonia and the Republic of Greece. Peace and stability, and fast and successful Euro-Atlantic integrations are in the interest of both the states and all the nations.
Nevertheless, Commissioner, and Mr Lenarčič, the Slovenian Presidency ought to table the Macedonian question for the next summit. There is no need whatsoever to wait until autumn.
And one more thing about Croatia: by implementing the Ecological and Fisheries Protection Zone, Croatian politics was hoisted by its own petard. In the future such surprises will not be possible.
If this adventure has taught us something so be it, but if they have not learnt anything, then all the words and vows about finalising negotiations in 2009 is just dust in the eyes. No one needs dust in their eyes: not the citizens, nor the economy, nor the neighbouring countries, nor the European Union. What we now need is a success story. However, for any success the principle of pacta sunt servanda (agreements must be kept) is a necessity.
(PL) Mr President, in making a constructive assessment of Croatia's progress, the European Union should not only set conditions, but also offer all possible assistance, bearing in mind the experience of other European states, the specifics of the region and the fresh memories of war that remain with the people of this country. Integration of the Balkan Peninsula without Croatia is not feasible. It should also be stressed that the last two years of cooperation have brought unexpectedly good results, and this undoubtedly bodes well for the process of integration with the European Union. Obviously there are certain areas where more resolute action is needed. In my view, however, the efforts made by this state should be given their due, and the whole of the EU should support such action. Over the last two years Croatia has made laudable progress in most of the areas covered by Community law.
I would consequently express the conviction and the hope that with mutual engagement and suitable support from other Member States, negotiations will be successfully completed in time for the accession treaty to be finalised before the European Parliament elections in June 2009.
(DE) Mr President, a warm welcome to our counterparts from Macedonia who are following this debate. Commissioner Rehn has said that we are encouraging Macedonia to move forward in the reform process. 'Yes,' we all say in unison, 'we want negotiations to be opened this year.'
However, we still need to name names. The party who has put paid to Macedonia's ability to enter into alliance commitments is Greece, with its veto against the country's membership of NATO. There is admittedly a naming dispute, but we cannot ignore the fact that, in 1995, Greece made a binding statement, valid under international law, agreeing that the naming dispute would never be an obstacle to Macedonia joining the international community, the EU or NATO.
Greece has broken this internationally binding agreement, and if we want to impose reforms in this regard, I say that Greece is in breach of European criteria and not Macedonia.
This is a step backwards, it is a slap in the face of a small state that is really making every effort to go along with us and open negotiations. I would also say, therefore, Mr Swoboda, that the sleight of hand to stop, or postpone, tomorrow's vote again further risks destabilising the government in Macedonia, encouraging as it does the nationalistic forces.
The actual problem is that with Greece we have an allied country that refuses point blank to recognise any kind of minority in its own country. This is contrary to the Copenhagen criteria, which is embarrassing to the European Union and to the alliance. I wish Macedonia every strength as it takes the next few steps in spite of Greece.
(DE) Mr President, not only is Croatia culturally and historically anchored in Central Europe, but also it already meets all the accession criteria. Therefore, we should not be putting any unnecessary obstacles in its way. With the settlement of the fisheries dispute, Croatia has once more affirmed its readiness for EU membership, and the Croatian Government is also strengthening its efforts to combat corruption.
Nevertheless, Croatia's rapid admission, which has now come within its grasp, should not in my view lead to automatic entry for any other states. As is generally known, Macedonia is having to battle with not only corruption, but also economic problems and the rule of law. Particularly with regard to Kosovo's declaration of independence, it remains to be seen whether the ethnic peace with the Albanian minority can continue in the long term. We must not repeat the mistakes of past enlargement rounds. The EU must in my view finally wake up to the fact that unresolved conflicts, cultural differences and socioeconomic problems do not vanish into thin air with accession.
(HU) Thank you, Mr President. As chairman of the Croatia-EU Joint Parliamentary Committee, I feel that recent months have brought a favourable turn of events in Croatia's Euro-Atlantic integration process. A few weeks ago, Mr Barroso outlined the road map for concluding accession negotiations by autumn 2009, and last week Croatia received an invitation to join NATO.
Both of these developments are an acknowledgement that Croatia is on the right track, and the international community is rewarding the efforts of the Croatian government. It is no coincidence that the Eurobarometer result in Croatia has risen above 60% again for the first time in a long time. I also think it was a remarkable and wise attitude that led to our Croatian friends' decision not to enforce the fishing protection zone in the case of European Union Member States in the interests of Croatia's membership of the European Union.
On the issue of Kosovo's independence, the government of Mr Sanader has likewise pursued a moderate course by aligning itself with the majority of EU Member States and recognising Kosovo's independence.
Mr President, the fact that the Croatian Serb minority has been given the post of deputy prime minister in the current cabinet has contributed greatly - as others have already said - to stability in the region and peace among the different ethnic groups. I believe it is unfair on the part of the Slovenian Prime Minister to announce that he would not rule out vetoing Croatia's accession to the EU because of the border issue between the two countries. EU enlargement and the fate of a nation must not be tied to resolving a bilateral dispute over borders.
The report carries a positive message in that it recognises the progress made by Croatia as regards stability in the Western Balkan region, as regards ensuring the country's economy is ready to compete in the European Union context, and as regards institutional reforms and adoption of European Union legislation. Alongside the positive points, however, the report does not shrink from mentioning the challenges that face us: reforming the judicial system, combating organised crime and corruption, bringing refugee returns to a conclusion, and resolving or alleviating bilateral tensions. I congratulate the rapporteur, Mr Swoboda.
Mr President, first of all I would like to congratulate Hannes Swoboda and Erik Meijer on their 2007 progress reports on Croatia and the former Yugoslav Republic of Macedonia respectively. Both reports are excellent. As a Socialist Group shadow for the report on the former Yugoslav Republic of Macedonia, I would like to thank Mr Meijer for his serious and honest cooperation during the making of this report.
The report on the former Yugoslav Republic of Macedonia hails the achievements in the implementation of the Ohrid Framework Agreement, which deals with the political aspect of inter-ethnic relations. The report comments on economic performance, the adoption of several crucial laws on prosecutors, and progress in the fight against corruption. On the negative side, we regret the signing of the Bilateral Immunity Agreement by the former Yugoslav Republic of Macedonia with the United States, which grants exemption from the jurisdiction of the International Criminal Court in contradiction of EU standards and policies.
The report calls on the former Yugoslav Republic of Macedonia and Greece to increase efforts to overcome the dispute on the name of the country. That should in no circumstances become an obstacle to the former Yugoslav Republic of Macedonia's membership of international organisations. On the name issue, the report does not criticise either of the two sides. It only encourages both sides to carry on negotiations, despite what happened at the NATO Summit in Bucharest last week. Fortunately Javier Solana said yesterday in the European Parliament Foreign Affairs Committee that negotiations on the name will continue. If the two sides agree, NATO can take a decision to invite the former Yugoslav Republic of Macedonia immediately, even at ambassador level, so a new summit will be needed. The former Yugoslav Republic of Macedonia could get a date for the start of accession negotiations this year. The European Parliament should give a clear lead for the country towards European integration.
(DA) Mr President, when we talk about the Balkans, we have to look at the region as a unified whole. The EU's long-term objective is the accession of all Balkan countries. For this objective to be achieved, results are also expected on the part of the countries themselves. A common European future is the joint task of the Member States and all the Balkan countries. We Nordic countries are no stranger to historical conflicts, but are now working together. The Balkans, like the Nordic region, are bound together by a common history, common languages and a common culture throughout their length and breadth. It should be possible, therefore, to launch a process of cooperation to ensure peace and stability.
At present, there are a number of cooperation agreements between countries in the region. Why not go one step further? Taking inspiration from Nordic cooperation, the Balkan countries could establish a cooperation forum along the lines of the Nordic Council or the Baltic Council. Intensifying the existing regional political cooperation in the form of a Balkan Council will enable these countries to enter into practical, forward-looking cooperation, which will offer an opportunity to stabilise the region and make those countries that are not yet Member States or official candidate countries more prepared for accession.
(PL) Mr President, Croatia, that old European nation with a long history and an interesting culture, should be brought into the European family of nations known as the European Union as soon as possible. Croatia, a country applying to join the Union, paradoxically has a longer history than some of the founding states of the European Community, such as Belgium and Luxembourg. Zagreb and Split are very European places, while Dubrovnik is a jewel in Europe's cultural crown. During this debate, most of the speakers, including myself, have spoken wearing ties. It is worth remembering that ties were invented by the Croats and it should also be emphasised here in the European Parliament, which so values liberty and freedom, that the Croatian port of Dubrovnik was the first in Europe to prohibit trading in slaves at the beginning of the 15th century.
Given this situation, we do not even have a moral right to hold back Croatia's access to the Union.
(FR) The fact that I am acting as President but not wearing a tie quite clearly has nothing to do with the item on the agenda.
(EL) Mr President, the Meijer report and the unanimous resolutions of the EU-Former Yugoslav Republic of Macedonia Joint Parliamentary Committee both emphasise the three vital steps FYROM has taken towards Europe.
The first step, of course involves meeting accession requirements and complying with the acquis communautaire. Although FYROM has made progress, it must continue its journey of reform as stressed both in the Meijer report and in various other reports by the European Commission.
The second step concerns internal policies and social cohesion. It must continue to abide by the Ohrid Agreement, especially as far as the Albanians and also other minorities in this multi-ethnic country are concerned.
The third step is resolving the differences between FYROM and its neighbours in accordance with the Salzburg Declaration. Let me stress here that Greece was - and continues to be - at the forefront of endeavours to achieve the accession of all the Balkan states to Euro-Atlantic structures, since it firmly believes that the development of the countries in the region will benefit all.
For Greece, however, the name issue is not simply a historical, psychological or emotional problem. It is a genuine political issue for all Greek citizens, as it concerns the European values of good neighbourliness and regional cooperation. May I remind you that Greece agreed to FYROM being awarded the status of accession candidate subject, of course, to the proviso in COM(2007)663 that a mutually acceptable solution to the name issue be found through negotiations.
Finally, I should point out that even after the postponement in Bucharest of an invitation to FYROM to join NATO pending the resolution of the name issue, Greece is in favour of continued negotiations. In fact, it has taken the generous compromise step of suggesting an acceptable composite name, so all that remains for the other side to do is to meet Greece halfway.
In conclusion, Mr President, I should like to believe that compromises will be reached regarding the few points still to be clarified, enabling us to go ahead with the vote in Strasbourg.
Madam President, Croatia has a European vocation: the recent invitation to join NATO and the current negotiations to join the EU are a testimony to that. This is quite an achievement for a country which only a decade ago was practically at war. Equally, however, that is not enough to eliminate the challenges still facing both Croatia and the EU on the way to completing those negotiations. The timetable is extremely tight; practically each day counts, irrespective of the different dates advanced for the finalisation of the process.
However, when I visited Zagreb some time ago at the head of the delegation from the Committee on Foreign Affairs, I took note of the determination of the Croatian authorities to do away with those problems and achieve membership of the Union. In this respect, the recent decision of the Croatian Parliament to exempt the EU states from the application of the Ecological and Fisheries Protection Zone (ZERP) following Commissioner Rehn's visit, is both a testimony to that determination and is an important step in the right direction. I am convinced that, with the right administrative capacity to implement the required legislation, Croatia, in both the EU and NATO, will be a solid factor of stability and progress in an area that still needs our full attention. I congratulate Mr Swoboda on all his work reflected in this report.
(SV) Thank you, Madam President. Croatia plays a key role in the democratic development of the Western Balkans, and it is immensely important that the process should continue. We saw that, for understandable reasons, it slowed down somewhat during the Croatian election campaign and the formation of a new government, but now I really hope that the process will put on some speed. As previous speakers have noted, the timetable is extremely tight.
I welcome the temporary lifting of the restrictions in the Ecological Zone in the Adriatic. It is a positive signal for relations between Slovenia, Italy and Croatia, but environmental considerations must continue to weigh heavily in our treatment of this unique marine environment.
Croatia still has a great deal to do as regards the reform of the legal system and the judicial process. Far too many people still have to wait far too long for a verdict on their cases. This must be prioritised, and the country's administrative capacity must be developed and expanded.
Finally, I welcome the work done by the EU Committee of the Croatian Parliament, which is headed by my good friend Vesna Pusić. We now hope that the negotiations will be excellent and that they can be concluded rapidly.
(DE) Madam President, Mr Swoboda's report is encouraging, realistic and balanced. I congratulate him on it. It shows the progress Croatia has made, such as its exemplary legislation on minorities, its constructive cooperation with the Hague Tribunal, its increased commitment to fighting corruption, and above all the agreement of Parliament and government regarding the fishing zone, which has been particularly difficult to achieve.
Croatia and the European Commission now have to bring all their resources to bear to negotiate the forthcoming chapters quickly and satisfactorily. An international arbitrator should have the opportunity at long last to resolve the border issues between Slovenia and Croatia. Croatia has a key role to play in the region and should be admitted to the European Union soon. Bilateral issues must not be an obstacle.
With regard to Macedonia, I can tell you that I was at a conference there at the weekend and the mood is really very agitated following the rejection by NATO. People feel they have been unfairly treated. Mr Meijer's report shows the stony path the country has already successfully trodden. There is certainly a great deal still to do, but when the naming issue continually hangs over everything like the Sword of Damocles it is difficult to move on in other areas of policy.
I have been monitoring the situation there since 1992 and would like Macedonia and Greece to find a solution at long last to the dispute regarding the name, particularly for the young generation. Both sides have made concessions in recent weeks and both must take another step closer to each other. I would find it incompatible with our European values and actually irresponsible if a veto were once again to provide the opportunity to bar the country from joining the European Union. This must not happen!
Madam President, I am very disappointed at the current relations between the West and Macedonia. Frankly speaking, the people of Macedonia deserve far better treatment from us.
With the independence of Kosovo and the recent failure of NATO accession, the situation is even more complicated. In Macedonia there are separatist elements on one side and nationalists on the other who try to challenge the stability of the country, and the Bucharest decision does not help the situation at all. But perhaps our Macedonian friends can learn at least one lesson from Bucharest. It is not enough to get the support of the US. Many decisions depend on the common accord of the Member States, not only in the European Union but also in NATO, and any Member State may use its veto.
In the light of the latest events Macedonia should reconsider its standpoint on exempting the US from the jurisdiction of the International Criminal Court. Many mistakes were committed on both sides - by us and the Macedonian politicians - but we cannot punish ordinary people for our mistakes. That is why at least in the field of visa liberalisation we should act quickly, assisting the Macedonian people to travel, learn and have closer contacts with everyday European life. Three and a half years ago when I was elected Vice-Chairman of the EU-Macedonia Joint Parliamentary Committee, I had many optimistic plans on how to improve our relationships. Very few of these ideas were realised. I hope at least in the field of visa liberalisation we can make a step forward.
(EL) Madam President, Greece has consistently supported the European prospects of FYROM, to whose economic development has it contributed. We have worked systematically to find a mutually acceptable solution to the name problem under the auspices of the UN. Greece has made significant steps and now supports a composite name with a universally binding erga omnes geographical indication.
Unfortunately, the other side has not been so willing. Following the outcome of the NATO summit in Bucharest, it is in the interests of all sides that talks should continue and agreement be reached as swiftly as possible. NATO's decision not to issue an invitation does not mean the rejection of membership but points to the need for a resolution.
I believe that the original text of my fellow Member Mr Meijer's report was balanced on this issue. Unfortunately, owing to the amendments adopted, the report on the name issue has been overthrown. We call upon the Members of the European Parliament not to accept formulations that interfere with the continuing negotiation process, which is entering its most crucial phase.
(SK) Without the accession of the countries of south-eastern Europe to the EU we cannot talk about the success of European integration.
During the Cold War, the former Yugoslavia was the bastion of freedom and many emigrants, including those who had lived in the former totalitarian Czechoslovakia, fled to the West precisely through the country that was a warning to the former Soviet Union and its satellite countries. In reply to a question I asked the Council regarding border disputes between Slovenia and Croatia, the Council informed me that it had adopted a revised accession partnership with Croatia, the implementation of which is the main precondition for progress in the negotiation process.
I welcome the report by the rapporteur, Mr Hannes Swoboda. It makes me optimistic. Like the rapporteur, I am also convinced that if it continues with the progress it has already made in the integration process, Croatia will satisfy all the conditions for accession to the European Union and will become an important catalyst for all the other countries in the Western Balkans.
(FR) Madam President, ladies and gentlemen, I would like to congratulate my colleague Mr Swoboda for the work he has done and the quality of his just and balanced report highlighting the progress made particularly with the Constitutional Law on National Minorities, and the work still to be done such as the necessary strengthening of the judicial system.
We are delighted that the Croatian Republic has abandoned the Ecological and Fishing Protection Zone in the Adriatic, which was a source of tensions within the European Union. This is a highly symbolic act, if there can be such a thing, demonstrating how keen Croatia is to join the European Union. 'There is no love, there is only proof of love,' Jean Cocteau told us. With this act, Croatia has applied this maxim to our own situation.
We in turn must stay on target for the signature of the accession treaty in June 2009, a symbolic date and an ambitious goal. There is no politics without symbolism. Let us affirm this, let us send out this strong message, and show the Croatian people, show Croatia how much we are looking forward to welcoming them into the European family because it is not just for Croatia, it is a strong symbol for the stability of the Balkans and for peace. Let us therefore work twice as hard to achieve this objective. Let us help the Commission and Croatia along this path.
(PL) Madam President, I asked to be allowed to speak on the subject of Croatia and Macedonia in order to emphasise the complexity of the situation in the Balkans and the need to conduct a calm and balanced policy. The drama of Serbia and Kosovo should caution us against taking hasty decisions. The same kind of drama could also arise in Macedonia, which is home to many Albanians. This hazard has been averted thanks to the wisdom of the leaders of the interested parties.
This positive experience must be acted on and supported, without stirring up others - against their will, by force, without explaining why actions are taken.
(EL) Madam President, first of all, let me say that I totally agree with Mr Swoboda's views about Croatia's accession prospects.
Secondly, in connection with Mr Meijer's report on the former Yugoslav Republic of Macedonia, I thank the rapporteur for his willingness to engage in talks. However, I call upon the government and political forces of FYROM to look to the future and make the necessary effort to find a mutually acceptable solution to the name issue. Such progress will mean meeting the criterion of good neighbourly relations and will open the way for further progress by FYROM towards the EU.
Finally, let me endorse Mr Swoboda's proposal to postpone the vote on the Meijer report for approximately one week in order to give us the time to examine more closely the compromise amendments that have been tabled.
(SK) I will be very brief.
The report by my colleague Mr Swoboda quite unambiguously identifies all the issues that needed to be identified and, in my opinion, the report also clearly reflects Mr Swoboda's political experience and professionalism.
I would just like to say as a vice-chairwoman of a regional parliament that the individual Croatian regions are well prepared to become an asset to the European Union. This issue is being discussed by the existing Member States not only at national level with the Croatian Government but also with the Croatian regions. In my view, this augurs well for active participation by the Croatian regions in the EU's future policies.
(CS) Not so long ago we were reassured by Mr Rupel that the Slovenian Presidency was acting properly in relation to Kosovo. What we had expected came to pass: the crisis has expanded. In Macedonia Mr Thaçi recently caused a collapse of the coalition government and demanded federalisation, bilingualism and recognition of the Skanderbeg flag.
Albanian separatists behave in a similar way in the Preševo Valley in the south of Serbia, where they threaten to boycott elections. This crisis can be expected to reach Montenegro. In my opinion, we need to help Macedonia, to offer it all the help it needs to be a stable country, but we must refuse to give any help to Albanian separatists because we can see clearly that the 10-year attempt to transform terrorists into democrats has failed completely.
Madam President, Greece, a long-standing Member of the EU, and its 11 million citizens, do consider that they have a serious and legitimate problem with the name of their neighbour, the former Yugoslav Republic of Macedonia, and we have to respect that concern.
It is very disappointing that, despite the fact that Greece is holding negotiations at this very moment with the former Yugoslav Republic of Macedonia about this issue, some fellow MEPs and some governments of the EU have already taken sides and are also trying to push the European Parliament into taking sides: the side, of course, of the former Yugoslav Republic of Macedonia. This is not very wise, it is not fair and it is not helping either the cohesion policy of the EU or the situation, because it will not only make the Government of the former Yugoslav Republic of Macedonia more intransigent in its claims about the name in the negotiations and it will also mean that there will not be a proper solution for a long time to come.
(SL) I too am glad that our neighbouring country Croatia has suspended the implementation of the Ecological and Fisheries Protection Zone, which has been the main obstacle to the negotiations being able to continue. In spite of this, Croatia should be seriously warned that in the European Union, we respect agreements, and do not resort to unilateral actions.
However, I do not agree with excessive lauding of Croatia because it has suspended the Ecological and Fisheries Protection Zone. Croatia concocted this problem in the first place, and now we excessively laud it because it has suspended it. This can only encourage it to try and resort to resolving other issues in a similar fashion.
In Croatia they believe they can get away with a lot, because they are aware they enjoy considerable support to join the European Union. Slovenia has always supported Croatia's joining the European Union; however, we cannot agree with their actions concerning unresolved issues with borders, whilst they are selling land which belongs to Slovenia.
Madam President, I think this report is too optimistic by half.
Last year, I spent a very intensive week in Croatia in meetings with diplomats, academics, lawyers, businessmen, chambers of commerce and the media. I got a very clear picture of a country that does not have a proper market economy and a country that has far too much government engagement in the judiciary, in the media and in business. It is what we describe as crony capitalism. The Government expends more than 50% of Croatia's GDP. It is simply not a free market in the sense we understand.
They need to implement transparency in government contracts, which are subject to graft. They need to implement full disclosure of interest in planning decisions, which, at the moment, just provide income for officials. We have a short window of opportunity to urge reform on Croatia before accession. I am not convinced that we are using it adequately.
It is very significant that the debate on this issue should have aroused so much interest, but unfortunately only five minutes were scheduled, and they have already passed.
Madam President, on a point of order, I fully respect your ruling that this debate is subject to a time schedule, but perhaps the interest shown by Members under the catch-the-eye procedure might encourage you and, indeed, your colleagues to consider extending the time available for Members to discuss matters that are of general European concern and not simply to those who serve on a particular committee.
There are many things I would like to say about Macedonia and Croatia, but I am not permitted to do so. I shall commit them to my memoirs and I shall send you a personal copy.
Because of the great interest shown in this issue, we doubled the speaking time. Normally it is five minutes, but on this occasion 10 minutes were given.
Your comment, however, is really very interesting. When we re-examine our working methods, we can make provision for other, similar facilities with regard to interventions by Members.
First of all, I should like, in the name of the Council, to express my agreement with the statement made by Commissioner Rehn, that this is a crucial year for Croatia on its path to European Union membership. Once again I should like to thank the rapporteur, Hannes Swoboda, for the report he prepared, providing a very clear picture of the current situation, the level of development reached, and the future challenges.
We hope that Croatia will seize the opportunity and make fast progress. The fact is that its progress will primarily depend on Croatia itself, and on the pace and the quality of reforms they must complete.
I should like to point out, Mr Schmidt, that the Slovenian Presidency will conduct this agenda with the utmost responsibility. The Slovenian Presidency supports Croatia's progress primarily because its fastest possible progress towards the European Union membership is important for Croatia, but also because it is important for the European Union, and because it is important for the region as a whole.
However, the responsible conduct of this agenda is to be based on the negotiations framework, which has been agreed with Croatia, based on the revised accession partnership recently adopted by the EU Council, and on other legal acts of the European Union. And it is on this basis that we hope that Croatia will progress as quickly as possible, and the Slovenian Presidency will work towards this end.
As regards the former Yugoslav Republic of Macedonia: Mr Wiersma, Mrs Berès and others have mentioned the danger of political instability in this country. The Slovenian Presidency has sincere hopes that this will not happen. Any political crisis, or possibly early parliamentary elections would slow down the necessary process of reforms for a couple of months.
We would like to see the unity of the citizens of the former Yugoslav Republic of Macedonia preserved and strengthened, irrespective of their political and ethnic allegiances, their unity of views on their joint future in the European Union and the Euro-Atlantic structures. Also important is that, with the Albanian party DPA rejoining the government coalition, the internal political situation has been consolidated.
Now is the time, but the time is limited. We have time only until the next European Commission autumn report, their regular report on the progress that has been achieved. It is important that work completed during this period, which at the end of the year gained additional acceleration, is continued, especially as the political dialogue has been rekindled, and as concrete results have been achieved in the sphere of reforms. A National Council for EU Integration has been established, and an ambitious plan for the fulfilment of the Accession Partnership tasks was adopted. This course should be continued.
The Slovenian Presidency will continue to provide the former Yugoslav Republic of Macedonia with decisive support on this path.
I would like to conclude with the following thought: the issue of Western Balkans stability and the region's faster integration into the European framework must remain one of the Union's top priorities. The Slovenian Presidency has set out this issue as one of its priority tasks. We hope this will continue to be so in the future as well. The fact is that any investment in the future of the Western Balkans in Europe is also an investment in the future of the European Union.
I would like to express my gratitude to the Member States and the Members of the European Parliament for their very extensive support for the European prospects for the Western Balkans, as well as for your contributions to today's debate. Thank you.
Member of the Commission. - Madam President, first, let me thank Members for a very substantive debate, which, in my view, underlines the importance of the European perspective for the Western Balkans.
A number of important issues were raised and I can only comment on some of them in this short response. I would also like to use this opportunity to thank the Slovenian Presidency for making the Western Balkans a key priority of its term of office. I found the Foreign Ministers' informal meeting in Brdo, Slovenia, some weeks ago, to be very important, and it certainly gave a new stimulus and dynamism to our policy in the Western Balkans, like this debate. In my view, we are now on the right track.
The region has made steady progress over the past couple of years and once the major risks of instability, like the aftermath of the Kosovo status process or the fragility of democracy in Serbia, can be handled well, then I am sure that the region will have a very bright future and that this future is, indeed, in the European Union.
The Presidency has already responded to the points made as regards the former Yugoslav Republic of Macedonia. I can only second those views and say that the country is well placed to take an historic step forward this year if it acts with determination and sustained efforts to meet the benchmarks.
It is encouraging that the Macedonian Government has established an action plan to meet benchmarks and a new national plan for the adoption of the acquis. Now I want to encourage the country to implement its own plans and thus pave the way for a positive recommendation from the Commission in the coming autumn.
Several of you referred to visa liberalisation. I can inform you that the Commission is currently working on a road map for visa liberalisation for the former Yugoslav Republic of Macedonia. We will present a draft to the country shortly and, as the country is quite advanced in many respects, for instance on biometric passports, I hope that it will be able to meet the conditions of the road map rather swiftly and thus achieve the goal of visa-free travel for citizens of the former Yugoslav Republic of Macedonia§.
I would also like to inform you that we shall shortly - before the end of April - present a road map of this kind for visa-free travel for Serbia where, likewise, ordinary citizens value this extremely highly. We want to facilitate, on our part, this important objective.
On Croatia, I can conclude that a clear majority of the European Parliament has a realistic view of what needs to be done by Croatia for the country to be able to succeed in concluding accession negotiations in the course of 2009. This is good, because the real friends of Croatia should not sweep the problems under the carpet but be honest about what needs to be done and encourage Croatia to implement the necessary reforms on the ground and without delay. Sustained efforts are needed.
Mr Posselt asked the Commission to step up its efforts and I can assure him that the Commission will have no problems whatsoever in processing negotiating positions in the various chapters once the benchmarks are met by Croatia itself.
Ms Ek referred to the environmental aspects of overfishing in the Adriatic and I would like to respond to her and inform you all that Prime Minister Sanader told President Barroso and myself of his concern for a special area in the middle of the Adriatic, the 'Jabuka Pomo Pit', which is an important spawning ground. The Commission is strongly in favour of the sustainable management of fish stocks and Commissioner Borg has been very active in this matter. The Commission is ready to work on a proposal to establish a fisheries protection area in the Adriatic, as foreseen under the new Mediterranean Regulation. This will need further discussions with Slovenia, Italy and Croatia and, of course, the Commission.
Finally, Mr Lebech mentioned the Nordic model as a source of inspiration for the Western Balkans in terms of regional cooperation. I believe that the Nordic Council has already played such a role: it has been used as the model for the Regional Cooperation Council for South-Eastern Europe, based in Sarajevo, which is now the forum for regional political cooperation in the Western Balkans.
I find it encouraging that regional cooperation has substantially improved over the last couple of years and both Croatia and the former Yugoslav Republic of Macedonia have actively contributed to this success. We have clearly moved from a situation where, only a few years ago, regional cooperation was considered with significant suspicion that it was an attempt to recreate Yugoslavia. There is now a new understanding of its importance, both because of the concrete benefits on the ground - economic benefits, communications, transport, people-to-people contacts - and because regional cooperation moves the countries closer to the European Union. After all, cooperation across borders is what the European Union is all about.
I want to thank you once again for a very responsible and substantive debate and congratulate the rapporteurs on their important contributions to this debate.
Ladies and gentlemen, I am pleased to welcome to this House the new Commissioner, Mrs Androulla Vassiliou.
Let me congratulate you on taking up your duties, Commissioner. I believe that we can look forward to fruitful cooperation in the European Parliament.
(Applause)
rapporteur. - Madam President, our group congratulates you on your election. We supported that very much and we wish you all the best.
(DE) Madam President, ladies and gentlemen, thank you for this debate, which has been highly productive and constructive. I should like to take up on what Mr Schmitt said regarding 2009. I believe we shall find a common solution tomorrow, as it is important to have a common broad base.
Why has Croatia been successful? This is because a broad consensus has been achieved in the country and, despite a slight disagreement with regard to the composition of the Joint EU Committee, this will hopefully be the case in future as well. It is also because - even if the country has sometimes had to force itself to do so - it has achieved a real consensus with its neighbours, as was the case with the fishing zone, for instance.
Therefore - if I can now establish a link to Macedonia - I should like to make a very clear appeal to our counterparts in Macedonia to learn from this example, to try to reach a consensus at domestic level and also with its neighbours.
It is easy, of course, to add fuel to the fire here and, like Mrs Beer, to act as a great advocate. As Mrs Pack and many others have said, however, both countries - Greece and Macedonia - have to make a move: and this within the next few days. Making a Macedonian domestic political crisis out of it at this point in time does not help Macedonia. It blocks the path to the EU; it prevents a solution being found with Greece.
Hence the link with Croatia I mentioned. Croatia has succeeded thanks to three really very good governments - including the Račan and Sanader governments - which have really taken substantial steps forward and also changed their spots when 'national interests' were involved. Hence my appeal once again to continue to establish this common ground in Croatia, my appeal to attempt something similar in Macedonia as well, and my appeal to the Presidency to continue what it has been doing in recent weeks, namely making progress for the region as a whole. I am convinced, Commissioner, that the Commission will do everything it can to bring the negotiations to a close in 2009.
rapporteur. - (NL) Madam President, I have heard a great deal of agreement here on Macedonia. Negotiations must come into view, and the difference of opinion with Greece over the name must be resolved. Apart from Mr Stoyanov, who is probably harking back to Macedonia's original association with Bulgaria under the Treaty of San Stefano in 1878, everyone, Greece included, wants to see Macedonia take its place as an equal in the European Union.
Up to now, both parties have been expert in explaining the other party's long-standing commitment. Greece expects Macedonia to change its constitutional name, and until 2 April Macedonia expected Greece not to block its accession to the EU.
Both parties fail to realise that all of this is completely incomprehensible to other Europeans. Both parties want this enlargement of the European Union to succeed, but at the same time are helping to delay it further. It now seems to be a game of who makes the first move. If no one does, the enlargement everyone desires will come to a temporary halt.
I agree with Mr Kacin and Mr Pinior that we should not wait for any subsequent reports, but rather seize the first suitable opportunity to start negotiations with Macedonia.
Madam President, I should like to conclude my speech in this joint debate on two candidate countries with one remark about Croatia for which my group has not requested separate speaking time.
Croatia wanted to join the EU at the start of 2009, but it will be 2010 or 2011. The main problem still outstanding is shipbuilding on the Adriatic coast. It is not without reason that the EP delegation to Croatia is visiting the Rijeka shipyards on 29 April. In my group's opinion, we should not make any requirements of Croatia that the population could perceive as an insoluble problem and that could make the country's accession to the European Union unnecessarily controversial.
In short, let us try to promote both countries' progress towards the European Union, so that, in a number of years' time, we are able to welcome both Croatia and Macedonia into our midst.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
in writing. - (RO) I believe the debate on the 2007 Report on the Former Yugoslav Republic of Macedonia should point out two key conclusions: the need for this country's continuous and firm progress toward integration into the European and transatlantic structures, as well as the importance of promoting the young generation in this republic.
The European and transatlantic perspective of the Former Yugoslav Republic of Macedonia is unanimously acknowledged and the 2007 Report welcomes the efforts made in this direction. Nevertheless, I would like to reiterate the importance of continuing these reforms. I also hope that the respect for the rights of ethnic and national minorities will continue to be a priority of the Macedonian Government in order to ensure a solid system of protecting all communities, including the Romanian-speaking people.
In the end, I emphasize the need to promote the young generation in this republic. It is essential to provide them with all necessary conditions for high-performance education in the spirit of inter-cultural dialogue and mutual tolerance. The mobility and free movement of young Macedonians should be considered a key priority of relations between this country and the EU.
in writing. - (IT) Today we approved the report by Mr Swoboda on Croatia, with a view to its accession. On behalf of fishermen throughout the Adriatic, I am delighted at the decision by this accession country not to apply the Ecological and Fishing Protection Zone in the Adriatic to EU Member States. If the situation had remained unchanged, we would have been facing unequal and utterly discriminatory treatment between Croatian and EU Member State fishermen.
This is therefore a victory for the pacta sunt servanda principle, for diplomacy and for common sense. This is a victory once again for the abandonment of posturing to protect nationalistic interests in favour of commitment to the shared principles of the European Union.
in writing. - Without any doubt, since the accession negotiations started, Croatia has made decisive efforts to comply with the requirements of the acquis communautaire. We are indeed glad to notice that a number of new negotiation chapters have been opened. The accession of Croatia should become a driving example for all other candidate and potential candidate countries in the Western Balkans.
Despite the substantial efforts made by Croatia to meet EU standards, there are still areas where attention should given such as: the fight against corruption and organised crime, cooperation with the International Criminal Tribunal, the fight against all forms of discrimination (especially with regard to the Roma and national minorities), the sound use of Community funds, environmental protection measures and public administration reform.
These points are essential, as further developments in the above areas would indeed bring greater stability to the country and to the region as a whole. It is clear that the stabilisation of the Western Balkans through the Europeanisation process should remain a top priority objective, for which the finalisation of the accession of Croatia will definitely be a major step forward.
in writing. - It is an encouraging report about Macedonia's progress. The key to this progress is the renewed political consensus that has been achieved between different parties. Such a consensus greatly helped my country, Estonia, to succeed in the EU accession.
Stabilising inter-ethnic relations, financial reforms and a successful fight against organised crime and corruption are just some landmarks of this progress. While guaranteeing minorities their rights we expect that the enlarged autonomy will be used in a responsible way to consolidate the Macedonian state as a whole.
Macedonia should also be commended for keeping good-neighbourly relations both with Kosovo and Serbia.
Macedonian citizens' entry into the EU countries has become an urgent problem. We need to apply as quickly as possible the same visa facilitation rules as those applying for Croatia.
Against the background of the impressive progress Macedonia has achieved I strongly suggest that the Commission could start accession negotiations already in 2008.
Finally, I appeal to our Greek friends to demonstrate good will and flexibility to reach a reasonable compromise that would enable Macedonia to free itself from the stigmatisation of Tito's communist federal state.
in writing. - (RO) I would like to make a remark on the NATO Summit, which recently took place in Romania, and on the implications of the decisions adopted on some Union issues. In addition to other important decisions, it was decided that Bosnia-Herzegovina and Montenegro, as well as Serbia, would benefit from increased cooperation with NATO. It was also decided that Ukraine and Georgia would receive the Action Plan for accession by a simplified procedure, when they are prepared.
These decisions are salutary for the European Union: the intensified dialogue and the Action Plan mean more democracy, among other things, and more democracy at the Eastern borders will reduce the dimension of challenges in the field of internal affairs.
More democracy and reforming the institutions in the neighbouring countries, such as Ukraine, means more protection at the external borders, more control over organized crime and a new step in spreading the values on which the European Union relies.
in writing. - (PL) Croatia has made successful efforts to overcome existing divisions and to achieve unity between peoples, which is one of the aims of European Union membership.
The accession of Croatia to the European Union would have enormous regional consequences and would help to test the scope of the obligations taken on by the EU for the Western Balkans. Croatia's considerable engagement in the accession negotiations is a positive sign, the evidence being provided by the large number of open chapters in the negotiations. It is also worth stressing that Croatia has made considerable progress in most of the areas covered by Community law. Immense and continuing engagement is, however, needed to overcome the problems that exist in individual sectors if reforms are to be pushed through. To facilitate integration, a list of the funds required for facilitation purposes needs to be drawn up. It is particularly important to accelerate the process of increasing the powers of the administration for the purpose of introducing new regulations. Acceleration is also required in the process of public sector reform, at local and regional authority level. The administration of justice is another sector requiring fundamental reform.
One major achievement of the Croatian authorities is their unremitting efforts to have war crimes judged by national courts. The improvements noted in the Croatian economy and the reforms in the environmental protection sector are further achievements of the Croatian Government that facilitate the accession process. The report on the progress made by Croatia in 2007 supports the belief that this country, by implementing the goals facing it, is taking an active approach to the accession process.
in writing. - Mr President, I welcome the progress that Croatia has made towards concluding the accession negotiations in 2009. Gradual integration of the former Yugoslav republics is crucial for stability in the Western Balkan region.
Although there is still a lot of work to be done, especially in the areas of minority rights, border-related issues and judicial reform, Croatia should continue vigorously with its efforts to obtain membership of the EU as soon as possible in accordance with the accession criteria. Croatia's future membership is a logical next step, following the accession of Slovenia in 2004, to increase EU involvement in the region and encourage neighbouring Bosnia and Herzegovina as well as all the other Western Balkan countries to continue with the consolidation of democracy. For the better administration of this process the Western Balkan region should follow the example of the Nordic Council.
The Slovenian Presidency and the upcoming French Presidency should provide Croatia with all the necessary support to overcome the final obstacles on its way to becoming a member of the European Union.
in writing. - (HU) Enlargement and integration of new Member States has been the European Union's most successful foreign policy. The next phase of this policy must involve the accession of Croatia to the European Union in the near future.
Ethnic Hungarians in Romania of course pay close attention to ethnic conflicts taking place around the world, and we have been following events in former Yugoslavia's recent history too. The biggest lesson from its recent history is that intolerance on the part of the majority, ethnic impatience and nationalist extremism can easily lead a region into conflagration. Croatia has set an example in the region, in terms of both its political and its economic development since the end of the Yugoslav wars.
Croatia's accession to the European Union must not be delayed; Member States' support for enlargement must not wane. We must provide the prospect of European Union membership to the whole of the Balkan region, including Serbia and Kosovo. Prompt accession of Croatia to the European Union will foster peaceful coexistence among the peoples of south-eastern Europe and contribute to stability and development in the region. With its exemplary recent past, Croatia has demonstrated that it is an integral part of the European family.
in writing. - According to Eurostat data, Croatian GDP per capita stands at 53 per cent of the EU average. Croatia's GDP growth is at 6 percent. Clearly its GDP per capita is higher than Romania and Bulgaria and in all honesty, it is a shame that Croatia was not given the opportunity to join the European Union with Romania and Bulgaria. Over the centuries, Croatia has contributed many things to the cultural landscape of our continent. Let us make sure that we do not hinder its development and ensure that it does not have to wait longer than 2009 to become a Member State.